Citation Nr: 1813236	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-01 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Army from November 1959 to May 1960 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board notes that the matter of service connection for tinnitus was granted by the RO in a December 2017 decision, and as such, is no longer before the Board.

This matter was last before the Board in July 2016, at which time it was remanded for further development.  The Board finds there has been substantial compliance with its remand directives.  See, D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained in these systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

During the entire appeal period, the Veteran's measured bilateral hearing loss was not shown to be worse than Level III for both the right ear and the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2017).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See, Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Increased Rating Law and Analysis

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See, 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected bilateral hearing loss disability is currently evaluated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (hearing impairment).  The Veteran contends that his disability rating does not accurately depict the severity of his bilateral hearing loss.  See, June 2013 notice of disagreement.  

Evaluations of hearing loss must be conducted by a state-licensed audiologist and are based upon organic impairment of hearing acuity as measured by the results of a Maryland CNC speech discrimination test, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  38 C.F.R. § 4.85 (a) and (d).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, DC 6100.  The assignment of disability ratings for hearing impairment is derived by mechanical application of the rating schedule to the numeric designations assigned after audiometric testing results are rendered.  See, Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also, Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule rely exclusively on objective test results). 

The numeric designation of impaired efficiency (I through XI) will be determined for each ear by applying the appropriate table as required by 38 C.F.R. § 4.85 or § 4.86.  In Table VI, the percent of discrimination resulting from the controlled speech discrimination tests, located along the vertical axis, is compared with the puretone threshold average, located along the horizontal axis.  In Table VIA, only the puretone threshold average is used.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz, divided by four.  38 C.F.R. §  4.85.  The numeric designations resulting from Table VI or Table VIA are then matched between the "better" ear and the "poorer" ear on Table VII to determine the Veteran's disability rating under DC 6100.  38 C.F.R. § 4.85.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's bilateral hearing loss disability is currently rated under DC 6100.  This diagnostic code is deemed by the Board to be the most appropriate because it pertains specifically to the disability and the Veteran's symptoms of hearing loss.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 6100.

In addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

The Veteran was afforded a VA hearing loss examination in April 2012.  Audiometry revealed that the Veteran's puretone thresholds, in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
80
90
LEFT
20
30
85
95

Speech audiometry revealed speech recognition ability of 88 percent in the left ear and 86 percent in the right ear.  Bilateral sensorineural hearing loss was diagnosed.  Applying these values to Table VI, the result is a Level III Roman numeral designation for the right ear and a Level III Roman numeral designation for the left ear.  Application of Table VII by comparing the right and left ear numerical designations shows that an evaluation of 0 percent is warranted.  38 C.F.R. § 4.85.  An exceptional pattern of hearing impairment has not been shown.  38 C.F.R. § 4.86.  The Veteran described the functional effect of his hearing loss as requiring him to retire as he "started having a difficult time understanding people" and was "missing important information."  An exceptional pattern of hearing impairment has not been shown.  38 C.F.R. § 4.86

A June 2015 VA treatment record notes audiometry revealed the following:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
80
90
LEFT
25
40
90
100

Speech audiometry was not included and the record does not reflect that the examiner determined that speech discrimination testing is not appropriate.  Therefore, the audiometry shown in the June 2015VA treatment record is not adequate for evaluation purposes.  38 C.F.R. § 4.85 (c).  

A private audiometry record from April 2017 revealed the following:  



HERTZ



1000
2000
3000
4000
RIGHT
60
75
90
100
LEFT
55
65
100
110

Speech audiometry revealed speech recognition ability of 92 percent in the left ear and 84 percent in the right ear.   However, the record does not specify whether the Maryland CNC test was used in rendering the speech discrimination scores.  Therefore, the April 2017 private audiological examination is not adequate for evaluation purposes.  38 C.F.R. § 4.85 (a).

The Veteran was afforded a VA hearing loss examination in June 2017.  Audiometry revealed that the Veteran's puretone thresholds, in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
35
55
85
95
LEFT
40
45
95
100

Speech audiometry revealed speech recognition ability of 92 percent in the left ear and 88 percent in the right ear.  Bilateral sensorineural hearing loss was diagnosed.  The Veteran reported having constant ringing in his ears beginning in 1960.  Applying these values to Table VI, the result is a Level III Roman numeral designation for the right ear and a Level II Roman numeral designation for the left ear.  Application of Table VII by comparing the right and left ear numerical designations shows that an evaluation of 0 percent is warranted.  38 C.F.R. § 4.85.  The Veteran described the functional impact of his hearing loss being that he "cannot hear his wife in the car and he has difficulty when watching television and using the telephone."  An exceptional pattern of hearing impairment has not been shown.  38 C.F.R. § 4.86.

The Board has considered the Veteran's contention that his current disability rating does not accurately depict the severity of his hearing loss.  However, the Veteran is not competent to test for and render an opinion as to the severity of a hearing loss disability as audiological testing is a medical matter beyond a layperson's comprehension.  See, Jandreau v. Nicholson, 492 F.3d 1372 (2007).  The Board finds the objective medical results by the licensed VA audiologists in this case are of significant probative value, as they each performed audiological testing and provided thorough and sufficient objective audiological results.  Thus, the Veteran's lay opinion as to the severity of his hearing loss is outweighed by audiological examination results.

For the above reasons, the Board finds that the Veteran's bilateral hearing loss disability is appropriately evaluated at 0 percent disabling during the entire appeal period.  Therefore, a compensable rating is not warranted.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.85, 4.86.

At no point during the appeal period have the criteria for a higher rating been met.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a compensable rating is warranted, the benefit of the doubt doctrine is not applicable. 38 U.S.C. § 5107 (b).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See, Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."
	

ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


